Wood, J., (after stating the facts). Counsel for appellants state in their abstract that this appeal “is from a decree sustaining a demurrer to the complaint, which assailed the validity of the organization of the Osceola & Little River Road Improvement District No. 1.” And in their brief they contend that the organization of the district was invalid under the decision of this court in Lamberson v. Collins, 123 Ark. 205. In that case we held that a judgment establishing a certain road improvement district was void because the provisions of Act 338 of the Acts of 1915, requiring, among other things, the furnishing by the State Highway Engineer of preliminary surveys, plans, specifications and estimates of the road to be constructed and improved within the district proposed, were not complied with. The complaint under review does not challenge the validity of the organization of the district, and no facts are alleged therein to show that the judgment of the county court establishing' the district is void. The judgment sustaining the demurrer and dismissing the complaint was grounded upon the allegations of the complaint and we can only look to the complaint for a statement of facts that would render the organization of the district under consideration invalid. Section 3 of Act 338 of the Acts of 1915 provides: “The order of the county court establishing a road improvement district shall have the'force and effect of a judgment, and shall be deemed conclusive, final and binding upon all territory embraced in said district, and shall not be subject to collateral attack, but only to direct attack, on appeal.” In the absence of allegations of fact in the complaint showing that the record of the county court does not state facts essential to its jurisdiction, or that the organization of the district was invalid, we must hold that under the above and other sections of the statute, the appellants had a complete and adequate remedy at law for all the grievances set forth in their complaint. Act 338, Acts 1915, pp. 1414-1418. Equitable relief is not given where there is an adequate remedy at law. This doctrine applies to local assessments. A right to sue an official who has collected an invalid tax is an adequate remedy at law. Act 338 gives property owners the right to have any errors in the assessments of their property corrected in law courts. This right affords them a complete remedy at law which precludes a resort to chancery. 2 Page & Jones, Taxation by Assessment, sections 1411-12-13-14, and cases cited in note. The decree is in all things correct and it is affirmed.